DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed with respect to the previously set forth claim objections have been fully considered and are persuasive in view of the Amendment.  Accordingly, the previously set forth claim objections have been withdrawn.  
Applicant’s arguments with respect to the prior art rejection have been considered but are moot because Applicant has amended the claims to create a new combination of limitations for Examination, necessitating the new grounds of rejection presenting below.  To alleviate Applicant’s concern regarding utilizing engine speed and one or more of ambient air temperature and ambient air pressure, Examiner has added a reference that specifically discusses calculation of available power based on the combination of variables required by the amended claims.  If Applicant believes an interview with the Examiner to discuss the prior art and/or amendments would expedite prosecution, Applicant is encouraged to contact the Examiner using the contact information below.    

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims  1, 2, 4, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reason et al. (US 6,321,549: cited by Applicant) in view of Sulc et al. (US 6,487,869: previously cited) and Remy et al. (US 2010/0293959) or, in the alternative, Carter (GB 1304014). 
Regarding claim 1, Reason et al. discloses a method of controlling a refrigeration unit, comprising; determining a compressor discharge pressure upper limit based on the available power (see at least column 6, lines 11-20: the power limit has a pressure component); comparing the compressor discharge pressure upper limit to a requested compressor discharge pressure (see at least column 6, lines 11-14); and adjusting an expansion device of the refrigeration unit such that an actual compressor discharge pressure as a result of adjustment of the expansion valve is the lesser of the requested compressor discharge pressure or the compressor discharge pressure upper limit (see at least column 6, lines 20-27: the expansion valve is adjusted in a feedback loop such that the compressor discharge is either at the requested temperature discharge or at the upper limit, whichever is less).
While Reason et al. strongly implies determining an available power to drive a compressor of the refrigeration unit (see at least column 6, lines 11-20: maximum available power is determined, Reason et al. is silent regarding determining an available power to drive a compressor of the refrigeration unit (though Examiner notes that such determination appears to be required to arrive at the predetermined power limit).
Sulc et al. teaches another method of controlling a refrigeration method comprising determining available power to drive a compressor of the refrigeration unit (see at least column 2, lines 15-24).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the method of Reason et al. with determining available power to drive a compressor of the refrigeration unit, as taught by Sulc et al., to improve the method of Reason et al. ensuring that compressor loading requirement is substantially equal to the maximum available power (see at least Sulc et al. column 2, lines 15-24: thus maximizing operation efficiency while preventing damage).  
While Reason et al., as modified above, further discloses wherein determining the available power to drive the compressor includes: calculating a total engine power estimate of an engine operably connected to the compressor (see at least Reason et al. column 4, lines 22-26; column 4, lines 58-65; column 6, lines 16-20); wherein the total engine power estimate is a function of one or more of ambient air temperature, ambient air pressure and engine speed (see at least column 4, lines 58-65; column 6, lines 12-14), Reason et al. does not specifically set forth calculating a total engine power estimate of an engine; wherein the total engine power estimate is a function of engine speed and one or more of ambient air temperature and ambient air pressure. 
However, it was old and well-known in the art to determine a total engine power estimate of an engine by calculating a total engine power estimate of an engine; wherein the total engine power estimate is a function of engine speed and one or more of ambient air temperature and ambient air pressure, as evidenced by Remy et al. (see at least paragraph [0090]), or, in the alternative, Carter (see at least page 3, lines 5-9).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the method of Remy et al. in view of Sulc et al. with calculating a total engine power estimate of an engine; wherein the total engine power estimate is a function of engine speed and one or more of ambient air temperature and ambient air pressure, since, as evidenced by Remy et al., or, in the alternative, Carter, such provision 

Regarding claim 2, Reason et al., as modified above, further discloses wherein determining the available power to drive the compressor includes subtracting power consumption of one or more other components operably connected to the engine from the total engine power estimate to arrive at the available power to drive the compressor (see at least Reason et al. column 4, lines 22-26; column 4, lines 58-65; column 6, lines 16-20: the predetermined limit is arrived at by taking into account system components; Sulc et al. column 5, lines 31-33: Examiner also notes that subtracting power consumption of other components from total power is inherent to arrive at available power).  
Regarding claim 4, Reason et al. further discloses wherein the requested compressor discharge pressure is a function of one or more of an evaporating temperature of the refrigeration unit, a temperature of a condenser or a gas cooler outlet and a requested temperature of the refrigerated space (see at least column 6, lines 1-39: requested compressor discharge is based on superheat; see also at least column 5, lines 54-56: the superheat is based at least on evaporating temperature).  
Regarding claim 16, Reason et al. as modified by Sulc et al. further discloses further comprising determining the compressor discharge pressure upper limit based on the available power and a compressor suction pressure (see at least Reason column 6, lines 11-20; Sulc et al. column 2, lines 25-53: discharge pressure can be solved for).  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reason et al. in view of Sulc et al. and Remy et al., or, in the alternative, Carter as applied to claim 1 above, and further in view of Qiao et al. (US 8,745,996: cited by Applicant) and Ohta (US 2005/0284164: cited by Applicant).
Regarding claim 5, Reason et al. does not disclose wherein adjusting the expansion device of the refrigeration unit includes: computing a pressure difference between a current compressor discharge pressure prior to adjustment of the expansion device and the lesser of the requested compressor discharge pressure or the compressor discharge pressure upper limit; and adjusting an open setting of the expansion device based on the pressure difference, such that the actual compressor discharge pressure as a result of adjustment of the expansion device is the lesser of the requested compressor discharge pressure or the compressor discharge pressure upper limit.
Qiao et al. teaches another refrigeration unit wherein adjusting the expansion device of the refrigeration unit includes: computing a pressure difference between a current compressor discharge pressure prior to adjustment of the expansion device and an ideal compressor discharge pressure (see at least column 3, line 64 through column 4, line 2; column 3, lines 18-27); and adjusting an open setting of the expansion device based on the pressure difference (see at least column 3, line 64 through column 4, line 2; column 3, lines 18-27), such that the actual compressor discharge pressure as a result of adjustment of the expansion device becomes the ideal compressor discharge pressure (see at least column 3, line 64 through column 4, line 2; column 3, lines 18-27).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the adjusting the expansion device in the refrigeration unit of Reason et al. in view of Sulc et al. and Remy et al., or, in the alternative, Carter with wherein adjusting the expansion device of the refrigeration unit includes: computing a pressure difference between a current compressor discharge pressure prior to adjustment of the expansion device and an ideal compressor discharge pressure; and adjusting an open setting of the expansion device based on the pressure difference, such that the actual compressor discharge pressure as a result of adjustment of the expansion device is the ideal compressor discharge pressure, as taught by Qian et al. to improve the adjusting of Reason et al. in view of 
Reason et al. in view of Sulc et al., Remy et al., or, in the alternative, Carter, and Qian et al. is silent regarding the ideal compressor discharge pressure being the lesser of the requested compressor discharge pressure or the compressor discharge pressure upper limit.  
Ohta, however, teaches pressure control based on a lesser of two pressure thresholds (see at least paragraph [0013]).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide adjusting of Reason et al. in view of Sulc et al., Remy et al., or, in the alternative, Carter, and Qian et al. with the ideal compressor discharge pressure being the lesser of the requested compressor discharge pressure or the compressor discharge pressure upper limit, as taught by Ohta, to improve the adjusting of Reason et al. in view of Sulc et al., Remy et al., or, in the alternative, Carter, and Qian et al. by allowing for rapid temperature adjustment while maintaining system stability (see at least Ohta et al. paragraph [0013]).  

Claims  6, 7, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reason et al. (US 6,321,549: cited by Applicant) in view of Sulc et al. (US 6,487,869: previously cited) and Remy et al. (US 2010/0293959) or, in the alternative, Carter (GB 1304014). 
Regarding claim 6, Reason et al. shows a refrigeration unit, comprising: an evaporator circulating a flow of refrigerant therethrough to cool a flow of compartment air flowing over the evaporator (see at least evaporator #112); a compressor in fluid communication with the evaporator to compress the flow of refrigerant (see at least compressor #116); an engine operably connected to the compressor to drive operation of the compressor (see at least engine #118); an expansion device in fluid communication with the flow of refrigerant (see at least expansion valve #144); and a controller operably connected to at least the engine and the 
While Reason et al. strongly implies determine available power to drive the compressor (see at least column 6, lines 11-20: maximum available power is determined, Reason et al. is silent regarding determine available power to drive the compressor (though Examiner notes that such determination appears to be required to arrive at the predetermined power limit).
Sulc et al. teaches another refrigeration unit comprising determine available power to drive the compressor (see at least column 2, lines 15-24).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Reason et al. with determine available power to drive the compressor, as taught by Sulc et al., to improve the system of Reason et al. ensuring that compressor loading requirement is substantially equal to the maximum available power (see at least Sulc et al. column 2, lines 15-24: thus maximizing operation efficiency while preventing damage).  
While Reason et al., as modified above, further discloses wherein determining the available power to drive the compressor includes: calculating a total engine power estimate of an engine operably connected to the compressor (see at least Reason et al. column 4, lines 22-26; column 4, lines 58-65; column 6, lines 16-20); wherein the total engine power estimate is a and one or more of ambient air temperature and ambient air pressure. 
However, it was old and well-known in the art to determine a total engine power estimate of an engine by calculating a total engine power estimate of an engine; wherein the total engine power estimate is a function of engine speed and one or more of ambient air temperature and ambient air pressure, as evidenced by Remy et al. (see at least paragraph [0090]), or, in the alternative, Carter (see at least page 3, lines 5-9).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Remy et al. in view of Sulc et al. with calculating a total engine power estimate of an engine; wherein the total engine power estimate is a function of engine speed and one or more of ambient air temperature and ambient air pressure, since, as evidenced by Remy et al., or, in the alternative, Carter, such provision was old and well-known in the art for providing the benefit of providing an accurate estimate of total engine power.  

Regarding claim 7, Reason et al., as modified above, further discloses wherein determining the available power to drive the compressor includes subtracting power consumption of one or more other components operably connected to the engine from the total engine power estimate to arrive at the available power to drive the compressor (see at least Reason et al. column 4, lines 22-26; column 4, lines 58-65; column 6, lines 16-20: the predetermined limit is arrived at by taking into account system components; Sulc et al. column 5, lines 31-33: Examiner also notes that subtracting power consumption of other components from total power is inherent to arrive at available power).  
Regarding claim 9, Reason et al., as modified above, further discloses wherein the one or more other components include one or more of an evaporator fan disposed at the evaporator or a condenser fan disposed at a condenser in fluid communication with the refrigerant flow (see at least Reason et al. column 4, lines 49-51; column 4, lines 32-35; Sulc et al. column 5, lines 31-33).
Regarding claim 10, Reason et al. further discloses wherein the requested compressor discharge pressure is a function of one or more of an evaporating temperature of the refrigeration unit, a temperature of a condenser or a gas cooler outlet and a requested temperature of the refrigerated space (see at least column 6, lines 1-39: requested compressor discharge is based on superheat; see also at least column 5, lines 54-56: the superheat is based at least on evaporating temperature).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reason et al. in view of Sulc et al. and Remy et al., or, in the alternative, Carter as applied to claim 6 above, and further in view of Qiao et al. (US 8,745,996: cited by Applicant) and Ohta (US 2005/0284164: cited by Applicant).
Regarding claim 11, Reason et al. does not disclose wherein adjusting the expansion device of the refrigeration unit includes: computing a pressure difference between a current compressor discharge pressure prior to adjustment of the expansion device and the lesser of the requested compressor discharge pressure or the compressor discharge pressure upper limit; and adjusting an open setting of the expansion device based on the pressure difference, such that the actual compressor discharge pressure as a result of adjustment of the expansion device is the lesser of the requested compressor discharge pressure or the compressor discharge pressure upper limit.
Qiao et al. teaches another refrigeration unit wherein adjusting the expansion device of the refrigeration unit includes: computing a pressure difference between a current compressor 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the adjusting the expansion device in the refrigeration unit of Reason et al. in view of Sulc et al. and Remy et al., or, in the alternative, Carter with wherein adjusting the expansion device of the refrigeration unit includes: computing a pressure difference between a current compressor discharge pressure prior to adjustment of the expansion device and an ideal compressor discharge pressure; and adjusting an open setting of the expansion device based on the pressure difference, such that the actual compressor discharge pressure as a result of adjustment of the expansion device is the ideal compressor discharge pressure, as taught by Qian et al. to improve the adjusting of Reason et al. in view of Sulc et al. and Remy et al., or, in the alternative, Carter by obtaining the desired pressure to maximize efficiency and capacity (see at least Qian et al. column 3, lines 1-4).  
Reason et al. in view of Sulc et al., Remy et al., or, in the alternative, Carter, and Qian et al. is silent regarding the ideal compressor discharge pressure being the lesser of the requested compressor discharge pressure or the compressor discharge pressure upper limit.  
Ohta, however, teaches pressure control based on a lesser of two pressure thresholds (see at least paragraph [0013]).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide adjusting of Reason et al. in view of Sulc et al., Remy et al., or, in the alternative, Carter, and Qian et al. with the ideal compressor discharge .  

Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reason et al. (US 6,321,549: cited by Applicant) in view of Sulc et al. (US 6,487,869: previously cited) and Remy et al. (US 2010/0293959) or, in the alternative, Carter (GB 1304014). 
Regarding claim 12, Reason et al. discloses a refrigerated cargo compartment comprising: a cargo compartment suitable for transporting a cargo (see at least column 1, lines 14-19); and a refrigeration unit operably connected to the cargo compartment (see at least refrigeration system #100), including: an evaporator circulating a flow of refrigerant therethrough to cool a flow of cargo compartment air flowing over the evaporator to cool the cargo compartment (see at least evaporator #112); a compressor in fluid communication with the evaporator to compress the flow of refrigerant (see at least compressor #116); an engine operably connected to the compressor to drive operation of the compressor (see at least engine #118);5 91798US02 (U300755US2)an expansion device in fluid communication with the flow of refrigerant (see at least expansion valve #144); and a controller operably connected to at least the engine and the expansion device (see at least controller #150), the controller configured to: determine a compressor discharge pressure upper limit based on the available power (see at least column 6, lines 11-20: the power limit has a pressure component); compare the compressor discharge pressure upper limit to a requested compressor discharge pressure (see at least column 6, lines 11-14); and initiate adjustment of the expansion device such that an actual compressor discharge pressure as a result of adjustment of the expansion device is the lesser of the requested compressor discharge pressure or the compressor discharge pressure upper limit 
While Reason et al. strongly implies determine available power to drive the compressor (see at least column 6, lines 11-20: maximum available power is determined, Reason et al. is silent regarding determine available power to drive the compressor (though Examiner notes that such determination appears to be required to arrive at the predetermined power limit).
Sulc et al. teaches another refrigeration unit comprising determine available power to drive the compressor (see at least column 2, lines 15-24).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Reason et al. with determine available power to drive the compressor, as taught by Sulc et al., to improve the system of Reason et al. ensuring that compressor loading requirement is substantially equal to the maximum available power (see at least Sulc et al. column 2, lines 15-24: thus maximizing operation efficiency while preventing damage).  
While Reason et al., as modified above, further discloses wherein determining the available power to drive the compressor includes: calculating a total engine power estimate of an engine operably connected to the compressor (see at least Reason et al. column 4, lines 22-26; column 4, lines 58-65; column 6, lines 16-20); wherein the total engine power estimate is a function of one or more of ambient air temperature, ambient air pressure and engine speed (see at least column 4, lines 58-65; column 6, lines 12-14), Reason et al. does not specifically set forth calculating a total engine power estimate of an engine; wherein the total engine power estimate is a function of engine speed and one or more of ambient air temperature and ambient air pressure. 
However, it was old and well-known in the art to determine a total engine power estimate of an engine by calculating a total engine power estimate of an engine; wherein the total engine 
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Remy et al. in view of Sulc et al.  with calculating a total engine power estimate of an engine; wherein the total engine power estimate is a function of engine speed and one or more of ambient air temperature and ambient air pressure, since, as evidenced by Remy et al., or, in the alternative, Carter, such provision was old and well-known in the art for providing the benefit of providing an accurate estimate of total engine power.  

Regarding claim 13, Reason et al., as modified above, further discloses wherein determining the available power to drive the compressor includes subtracting power consumption of one or more other components operably connected to the engine from the total engine power estimate to arrive at the available power to drive the compressor (see at least Reason et al. column 4, lines 22-26; column 4, lines 58-65; column 6, lines 16-20: the predetermined limit is arrived at by taking into account system components; Sulc et al. column 5, lines 31-33: Examiner also notes that subtracting power consumption of other components from total power is inherent to arrive at available power).  
Regarding claim 14, Reason et al., as modified above, further discloses wherein the one or more other components include one or more of an evaporator fan disposed at the evaporator or a condenser fan disposed at a condenser in fluid communication with the refrigerant flow (see at least Reason et al. column 4, lines 49-51; column 4, lines 32-35; Sulc et al. column 5, lines 31-33).
Regarding claim 15, Reason et al. further discloses wherein the requested compressor discharge pressure is a function of one or more of an evaporating temperature of the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749.  The examiner can normally be reached on M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAVIA SULLENS/Primary Examiner, Art Unit 3763